Honorable Jean Rodgers
County Attorney
Hardeman County
Quanah, Texas
Dear Sir:          Opinion Number O-2555
                   Re: Can a school district lawfully
                       issue bonds to repair the present
                       school building and to take up
                       and discharge the warrants out-
                       standing that were given in pay-
                       ment of the supplies and equip-
                       ment as set forth, all of which
                       vouchers are now past due?
           We are in receipt of your opinion request of recent
date, and quote from your letter as follows:
          "I have been asked by the County Superin-
    tendent of Hardeman County to submit to you the
    following, reference to issuance of bonds by the
    King Common Consolidated School District.
          "Beginning in the school year of 1931-32
    this school district had,an unpaid account for
    equipment in the sum of $105.00.
          "During the school year of 1933-34 the
    district had an unpaid account for school
    equipment of $1586.00.
          "For the school year of 1934-35 there were
    unpaid accounts for school equiprhentand supplies
    such as paint, lumber land the like in the sum of
    $1017.00.
          "For the school year of 1935-36 there was an
    unpaid balance for seats, typewriters, radiators
    in the sum of $1234.22.
          "The school ear of 1937-38 there was an
    unpaid balance of i69.45 which was for lumber
    and other like supplies. In the same year of
    19X8-39 there was an unpaid balance of $8.20.
            "As each of these accounts were created the
Honorable gean Rodgers, page 2



    school district would issue to the party or
    the corporation a school voucher payable out
    bf l3aecurrent funds for the year in which
    they were issued. There are not sufficient
    taxes paid to take up the vouchers as they
    mature and there are not sufficient delinquent
    taxes unpaid to take up the vouchers for the
    respective years for which they were issued.
           "The school district needs to do some
     repairs on the,school building and would like
     to pay all of the back debts out of a bond
     issue, ~~.Please
                    advise me the following:
           "Can a school district lawfully issue
    bonds to repair the present school building
     and to take up and discharge the warrants out-
    standing that were given in payment of the
    supplies and equipment as stated above, all of
    ,which vouchers are now past due, some of them
     as you will notice are past due for a good
    many years?"
           It is the opinion of this department that a school
district may lawfully issue bonds to repair the present school
building under the authority of Article 2784 of the Revised
Civil Statutes of Texas, which provides, in part, that silch
bonds may be issued "for the purchase, construction, reuair
or equipment of public free school buildings within the limits
of such district, and the purchase of the necessary sites
therefor." However, this department has held in Opinion
Number 0-846, a copy of which is enclosed, that bonds cannot
be issued by a school district for the purpose of paying past
due obligations.
           Trusting that this answers your question, we are
                                  Yours very truly
                                 ATTORNEY GENERAL OF TEXAS

                                 BY   Claud 0. Boothman
                                              Assistant
COB:s
APPROVED Aug.9, 1940
Grover Sellers-
First Assistant Attorney General
APPROVED: Opinion Committee by BWB, Chairman